UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-1693


In re:   WELLESLEY K. CLAYTON,

                  Appellant,

--------------------------------

WELLESLEY K. CLAYTON,

                  Debtor – Appellant,

            v.

LINDA W. SIMPSON, U. S. Bankruptcy Administrator,

                  Trustee – Appellee,

            and

OCWEN LOAN SERVICING, LLC,

                  Party-in-Interest – Appellee,

            and

M&T BANK,

                  Creditor – Appellee,



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:15-cv-00347-RJC)


Submitted:    October 18, 2016               Decided:   October 20, 2016
Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Wellesley K. Clayton, Appellant Pro Se.      Robert A. Cox, Jr.
BRADLEY ARANT BOULT CUMMINGS LLP, Charlotte, North Carolina;
Lacey Meredith Moore, HUTCHENS LAW FIRM, Charlotte, North
Carolina; Linda    Wright   Simpson,  UNITED   STATES  BANKRUPTCY
ADMINISTRATOR, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Wellesley K. Clayton seeks to appeal the district court’s

order dismissing his appeal from the bankruptcy court’s order

converting his case from a Chapter 11 to a Chapter 7 proceeding.

We   dismiss     the    appeal   for    lack      of     jurisdiction       because   the

notice of appeal was not timely filed.

       Parties    are     accorded     30       days   after     the    entry    of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”         Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on

November 23, 2015.          The notice of appeal was filed on June 15,

2016.     Because Clayton failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

deny    leave    to    proceed   in    forma      pauperis      and    we   dismiss   the

appeal.     We dispense with oral argument because the facts and

legal    contentions      are    adequately        presented      in    the   materials

before    this   court     and   argument        would    not   aid    the    decisional

process.

                                                                                DISMISSED



                                            3